     Case 2:21-cv-07279-MWF-SK Document 9 Filed 09/10/21 Page 1 of 2 Page ID #:32




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS (Cal. Bar No. 101281)
 6   MAXWELL COLL (Cal. Bar No. 312651)
     Assistant United States Attorney
 7   Asset Forfeiture/General Crimes Sections
          Federal Courthouse, 14th Floor
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-2569/1785
          Facsimile: (213) 894-0142/0141
10        E-mail: Victor.Rodgers@usdoj.gov
                  Maxwell.Coll@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13
                          UNITED STATES DISTRICT COURT
14
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                 WESTERN DIVISION
16
      UNITED STATES OF AMERICA,             No. 2:21-CV-07279 - MWF (SKx)
17
                 Plaintiff,                 WARRANT
18
                     v.                     [$1,083,740.00 IN U.S.
19                                          CURRENCY]
      $1,083,740.00 IN U.S. CURRENCY
20    AND MISCELLANEOUS PRECIOUS
      ITEMS,
21
22               Defendants.

23
24
25
26         TO:   UNITED STATES MARSHALS SERVICE, CENTRAL DISTRICT OF
27         CALIFORNIA:
28
     Case 2:21-cv-07279-MWF-SK Document 9 Filed 09/10/21 Page 2 of 2 Page ID #:33



 1         A Complaint for Forfeiture having been filed in this
 2   action,
 3         IT IS ORDERED that you seize the defendant, $1,083,740.00
 4   in U.S. Currency, and cause the same to be detained in your
 5   custody, or in the custody of a Substitute Custodian, until
 6   further notice of the Court.
 7         YOU ARE FURTHER ORDERED to file this process in this Court
 8   with your return promptly after execution.
 9
10         DATED:    9/10/2021
                    _______________________
11
12
13                                            KIRY K. GRAY, Clerk
14
15                                            _____________________________
                                              _____
                                                 _ ____
                                                      __
                                                       ____
                                                          ____
                                                             _____
                                                             __  ___
                                                                   __
                                              Deputy
                                                 uty Clerk
                                              Depu    Cl
                                                      Clerk
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
